UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CHRISTOPHER JONES,
Petitioner,
v_  Civil Action No. 13-0204 (RJL)
U.S. PAR()LE COMMISSION,   L E D
Respondent. v SEP 2 5 208
éf‘§‘§{i; {Yi§',"’}e.§’§*.-ifi`;‘.-£§FB’§?.'§',?,’§.»”
a

MEMORANDUM OPINION

\?\

September 23 ,` 2013

This matter is before the Court on Christopher Jones’ Petition for Writ of Habeas Corpus
[ECF No. l], the U.S. Parole Commission’s Opposition to Petitioner’s Petition for Writ of
Habeas Corpus [ECF No. 8] and the U.S. Parole Commission’s Supplemental Opposition to
Petitioner’s Petition for Writ of Habeas Corpus [ECF No. 14]. For the reasons discussed bclow,

the petition will be denied.
I. BACKGROUND

On April 5, 2()02, in the Superior Court of the District of Columbia, petitioner was
sentenced to four-year term of imprisonment followed by a three-year term of supervised release

on his conviction for a Bail Reform Act offense. See U.S. Parole Commission’s Opposition to

Petitioner’s Petition for Writ of Habeas Corpus ("Resp’t’s Opp’n"), Ex. A (Judgment in a
Criminal Case, United States v. Jones, No. F 8225-01 (D.C. Super. Ct. Apr. 5, 2002)). In a
separate matter, petitioner was sentenced to a ZO-day term of imprisonment followed by a two-
year term of supervised release on his conviction for distribution of cocaine. Id., Ex. A
(Judgment in a Criminal Case, United States v. Jones, No. Fl 19-01 (D.C. Super. Ct. Nov. 22,
2002)). Petitioner’s term of supervised release began on August 6, 2004. Ia'., Ex. B (Certificate

of Supervised Release).

The U.S. Parole Commission ("USPC") since has revoked supervised release on three
occasions. See id., Ex. K, P (respectively, Notices of Action dated April ll, 2006 and January 6,
201 0); U.S. Parole Commission’s Supplemental Opposition to Petitioner’s Petition for Writ of
Habeas Corpus ("Supplemental Opp’n"), Ex. B (Notice of Action dated May 23, 2013). Only

the second and third revocations are relevant to this discussion.

Petitioner was arrested in the District of Columbia on August l, 2008, for possession with
intent to distribute cocaine (crack). See Resp’t’s Opp’n, Ex. M (Warrant Application dated
November 3, 2008) at ]. This law violation (Charge No. l) was the basis for the issuance of a
warrant, ia’., Ex. M (Warrant), which was executed on November 12, 2008, ici., Ex. N (United
States Marshal’s Return to United States Parole Commission). ln the Superior Court, petitioner
was found guilty of possession with intent to distribute cocaine (Count 2) and possession of drug
paraphernalia (Count 3), and he was sentenced to a 30-month term of imprisonment followed by
a five-year term of supervised release on Count 2, to be served consecutively to a 30-day term of
imprisonment (with credit for time served) on Count 3. Ia’., Ex. 0 (Judgment in a Criminal Case,
United States v. Jones, No. 2008-CF2-l78l4 (D.C. Super. Ct. Aug. 21, 2009)). After a hearing

on November 9, 2009, the USPC revoked supervised release and directed petitioner to serve an

2

additional tenn in custody. Ia’., Ex. P (Notice of Action dated January 6, 2010) at 1. He began to
serve his term of supervised release on October 6, 2011. Ia’., Ex. R (Certificate of Supervised

Release).

The third revocation came about after petitioner was sentenced on April 13, 2012, in the
Circuit Court of the City of Alexandria, Virginia, to a three-year term of imprisonment followed
by a three-year term of supervised release. See id., Ex. T (Warrant Application dated April 26,
2012) at 2.' The USPC charged petitioner with two violations of the conditions of his supervised
release: a law violation (Charge No. l) arising from the criminal convictions in Alexandria,
Virginia, and an administrative violation (Charge No. 2) arising from two positive drug tests
(cocaine). Id. Accordingly, it issued a warrant on April 26, 2012, id., Ex. T (Warrant), which
was executed on September 20, 2012. Ia'. , Ex. U (United States Marshal’s Return to United

States Parole Commission).

Petitioner was eligible for an expedited revocation procedure pursuant to which he would
accept responsibility for the violation behavior, waive his right to a revocation hearing, and serve
an additional term in custody. See generally ia'., Ex. W (Letter to Angela Haynes from the USPC
dated December 12, 2012 and Expedited Revocation Proposal). On May 14, 2013, petitioner
accepted the USPC’s proposal, by which he expressly waived his right to a supervision
revocation hearing, Supplemental Opp’n, Ex. A (Response to Expedited Revocation Proposal).

Accordingly, the USPC issued the following decision:

' Petitioner was charged with "one felony and three misdemeanors, to-wit: Eluding and Driving Under the
influence ofDrugs and Hit and Run and Impeding." Resp’t’s Opp’n, Ex. S at l. Although he was sentenced to a
three-year term for Eluding, a six-month term each for Driving Under the influence of Drugs, Hit and Run, and
lmpeding, for a total sentence of three years and 18 months, the Court suspended all but nine months of the sentence
imposed for Eluding. Id., Ex. S at 2.

The [USPC] has ordered the following action pursuant to your
acceptance of the Expedited Revocation Proposal you signed on
May 14, 2013:

Revoke the term of supervised release. You shall serve a new term
of imprisonment of 24 month(s) from September 20, 2012, the date
the warrant was executed. The [USPC] is not imposing an
additional term of supervised release as part of the revocation
decision for Docket No. F8225~01.

However, upon your release from custody, you will have a new 36-
month term of supervised release as imposed by the DC Superior
Court for Docket No. 2008-CF2-178l4.

Ia’., Ex. B (Notice of Action dated l\/Iay 23, 2013) at l.
Il. DISCUSSION

Petitioner alleges that, when he filed his petition on February 1, 2013, he had been held
for "over one hundred twenty days" without having had a revocation hearing. Pet. at 4, Because
USPC failed to conduct a timely hearing, he contends that his Fifth Amendment right to due
process has been violated. See z`a’. at 3-4. Ordinarily, a releasee’s "institutional revocation
hearing shall be held within 90 days of the retaking of the releasee on a supervised release
violation warrant." 28 C,F.R. § 2.215(f). Under ordinary circumstances, petitioner’s revocation
hearing should have been held by December 20, 2012. "Here, the [USPC] acknowledges that
due to an administrative oversight, the petitioner did not receive a timely revocation hearing."

Resp’t’s Opp’n at 4.2

2 Efforts had been made to designate petitioner to a Federal Bureau of Prisons facility "so that [he] may be given a
revocation hearing by 12/20/l2." Resp’t’s Opp’n, Ex. V (Letter to Designation and Sentence Computation Center
from Ashley N. l\/Iarsh, Parole Clerk, USPC, dated October 17, 2012). The designation did not occur as planned, see
z‘d., Ex. X (email to Deborah A. Miller from David Wynn dated April 8, 2013), and presumably for this reason
petitioner did not receive the Expedited Revocation Proposal that had been prepared for him on December 14, 2012.
See id., Ex. W (Letter to Angela Haynes from USPC dated December 14, 2012, with attachments). The USPC sent
the proposal again on April 8, 2013, and petitioner rejected it on the following day. Id., Ex. Y-Z (respectively,
Letter to Angela Haynes from USPC dated April 3, 2013, with attachments, and Response to Expedited Revocation
Proposal dated April 9, 20l3)_ Ultimately he accepted this same proposal See Supplemental Opp’n, Ex. A.

4

93

An untimely revocation hearing "is not itself a valid ground for immediate release[;]
instead, a releasee’s "remedy . . . is an action to compel a hearing." Hill v. Johnston, 750 F.
Supp. 2d 103, 105-06 (D.D.C. 20l0); see Sutherland v. McCalI, 709 F.2d 730, 732 (D.C. Cir.
1983) (f`inding that the appropriate remedy for a delayed parole revocation hearing "is a writ of
mandamus to compel the [USPC’S] compliance . . . not a writ of habeas corpus to compel
release . . . or to extinguish the remainder of the sentence" (emphasis in original)). Habeas relief
would be available "only . . . where a petitioner establishes that the [USPC’S] delay in holding a
revocation hearing was both unreasonable and prejudicial." Sutherlana’, 709 F.2d at 732. Here,
the petitioner neither alleges nor demonstrates that the delay "prejudiced his defense at the
revocation hearing." Id. at 733. "[T]he due process clause is violated only by a delay that is
both unreasonable and prejudicial," Vacror v. U.S. Parole Comm ’n, 815 F. Supp. 2d 81, 83
(D.D.C. 2011) (citations omitted), and this petitioner fails to make out a viable due process
claim. See Colts v. U,S. Parole Comm ’n, 531 F. Supp. 2d 8, ll-12 (D.D.C. 2008) (where
petitioner "presents no argument, compelling or otherwise, establishing that the delay in this case
either was unreasonable or has prejudiced him in any way," he is not entitled to habeas relief for
untimely probable cause and revocation hearings). Furthermore, since petitioner has agreed to
the USPC’s Expedited Revocation Proposal, his claim for a revocation hearing is now moot. See
Green v. Waz`nvvrighl, No. 11-1534, 2012 WL 260411, at *2 (D.D.C. Jan. 12, 2012) ("The
pctitioner’s claim is now moot because he waived his right to these hearings by his acceptance of
the expedited revocation proposal."); Proctor v. Wainwright, 828 F. Supp. 215, 217 (D.D.C.

201 l) ("More importantly, petitioner waived his right to a revocation hearing by accepting the

[USPC’S] expedited revocation proposal, and thus his claim is rendered moot."); Hill, 750 F.

Supp. 2d at 106 (finding that "petitioner waived his right to a revocation hearing by accepting the

expedited revocation proposal, rendering this action subject to dismissal as moot").
IIl. CONCLUSION

Notwithstanding the USPC’s acknowledgment of its failure to conduct a timely
supervision revocation hearing, petitioner cannot establish that "[h]e is in custody in violation of
the Constitution or law or treaties of the United States." 28 U.S.C. § 2241(c)(3). Accordingly,
the habeas petition will be denied, and this action will be dismissed. An Order is issued

separately.

""""`”""‘~r

RICHAIWLEoN
United States District judge